Citation Nr: 0610486	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  02-17 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension and 
hypertensive vascular disease, to include as secondary to 
service-connected diabetes mellitus.

2.  Entitlement to service connection for depression.

3.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus, with diabetic retinopathy.

4.  Entitlement to a rating in excess of 10 percent for 
acrochordon, axilla and groin area with tinea infection, left 
knee, tinea cruris and tinea pedis.


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In March 2002, the veteran presented testimony before a 
Hearing Officer at the RO.  In February 2004, the veteran 
testified before the undersigned Acting Veterans Law Judge.  
The transcripts are of record.

The issues of entitlement to an initial rating in excess of 
20 percent for diabetes mellitus, with diabetic retinopathy; 
and entitlement to a rating in excess of 10 percent for 
acrochordon, axilla and groin area with tinea infection, left 
knee, tinea cruris and tinea pedis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The medical and other evidence of record does not show 
that the veteran was diagnosed with hypertension in service 
or that the condition is otherwise related to his military 
service, or his service-connected diabetes mellitus, and it 
was not manifest to a degree of 10 percent or more within one 
year of his discharge from service.

2.  A psychosis was not manifested within one year of 
discharge from service. 

3.  The veteran's current psychiatric disability is not 
causally related to his period of active duty service or a 
service-connected disability. 


CONCLUSIONS OF LAW

1.  Hypertension and hypertensive vascular disease were not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred in active service, nor are 
they secondary to his service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 
3.310(a) (2005).

2.  Depression was not incurred in or aggravated by the 
veteran's active duty service, and a psychosis may not be 
presumed to have been incurred in such service, nor is 
depression secondary to service connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R§§ 3.159, 3.303, 3.307, 3.309, 3.10(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are March 2001 and April 2003 letters that notified 
the veteran of any information and evidence needed to 
substantiate and complete the claims for service connection 
and increased ratings.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters provided the substantive standard to 
validate that type of claim.  Additionally, VA indicated 
which portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  In addition, the letters instructed the 
claimant to identify any additional evidence or information 
pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in August 2000.   Thereafter, the RO provided 
notice in March 2001 and April 2003.  Additionally, the 
veteran was generally advised to submit any additional 
evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims for service connection are being 
denied, no effective date will be assigned, so there can be 
no possibility of any prejudice to the veteran.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; private treatment records from Columbia Navarro 
Regional Hospital; Social Security Administration records; 
and VA examination reports dated in July 2001 and July 2003.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2005).

Where a veteran served 90 days or more, and psychosis or 
hypertension become manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in active service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.    38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.              
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).


Analysis

Hypertension
Hypertension means that the diastolic blood pressure is 
predominantly 90mm., or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  A 10 percent rating is warranted 
for hypertension when diastolic pressure is predominantly 100 
or more, or; systolic pressure is predominantly 160 or more, 
or; with a history of diastolic pressure predominantly 100 or 
more which requires continuous medication for control.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101, including Note 1 
(2005).

The veteran seeks entitlement to service connection for 
hypertension and hypertensive vascular disease.  Based on the 
evidence of record, the Board concludes that service 
connection for hypertension is not warranted.  

Service medical records are negative for any references to 
hypertension, hypertensive vascular disease, elevated blood 
pressure, or chest pains.  Moreover, the veteran's November 
1970 discharge examination noted a blood pressure reading of 
122/76 and was silent as to a diagnosis of hypertension or 
hypertensive vascular disease, and complaints of chest pains. 

Additionally, there are no medical records showing that the 
veteran's hypertension and hypertensive vascular disease was 
manifest to a degree of 10 percent or more within one year of 
his discharge from service.  VA treatment records 
demonstrate, in pertinent part, that the veteran did not 
begin experiencing chest pains and demonstrating elevated 
blood pressure readings until several years after his 
discharge from service.  In October 1980, the veteran's blood 
pressure reading was 150/100; at that time, the veteran was 
assessed with hypertension with soft tissue swelling.  
Subsequent VA treatment records document that the veteran 
continued to seek treatment with complaints of chest pain.  
The veteran was diagnosed as having borderline hypertension, 
with a history of atypical chest pain, in September 1987.  

Upon VA examination in August 1988, the veteran submitted 
that he was first found to have elevated blood pressure 
readings in 1975.  The examiner diagnosed the veteran as 
having a history of moderate, essential hypertension.  

It is noted that the veteran was awarded Social Security 
Administration (SSA) benefits due to several severe 
impairments, which included hypertension, chest pains and 
obesity.  With respect to the veteran's high blood pressure 
and chest pains, the SSA decision referred to treatment only 
as far back as November 1980.

In March 2002, the veteran presented testimony  before a 
Decision Review Officer.  He submitted that he first received 
treatment for chest pains from VA in 1984 and that he was 
placed on medication for hypertension three years later.  

The Board acknowledges the veteran and his wife's contention 
that his period of service caused his current hypertension 
and hypertensive vascular disease.  However, medical 
diagnoses and matters of medical etiology involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained medical professional.  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

It is also noted that the veteran has alleged that his 
current hypertension and hypertensive vascular disease are 
secondary to diabetes mellitus.  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Service connection has been awarded for diabetes 
mellitus, type II, and that the medical evidence of record 
indicates a diagnosis of hypertension and hypertensive 
vascular disease.  Notwithstanding, the veteran was first 
diagnosed as having diabetes mellitus in September 1998, 
nearly 20 years after the veteran was diagnosed as having 
hypertension.  Accordingly, the medical evidence of record 
does not provide a nexus between hypertension and 
hypertensive vascular disease and the veteran's service-
connected diabetes mellitus.

In conclusion, given the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for hypertension and hypertensive 
vascular disease, to include as secondary to service-
connected diabetes mellitus.

Depression
The veteran seeks entitlement to service connection for 
depression.  In March 2002, the veteran testified before a 
Decision Review Officer alleging that he had been 
experiencing problems with depression for the past two years, 
which was worsening.  The veteran contended that his 
depression was a result of his diabetes mellitus and his 
rash.  At that time, however, he was not receiving any 
treatment or on any medications.   Notwithstanding the 
veteran's allegation, the medical evidence of record does not 
establish that the veteran has depression which is 
attributable to his service-connected disabilities.   

Other than the veteran's lay contentions, the record contains 
no indication that any current depression is causally related 
to his active service, any incident therein, or any service-
connected disability.  Service medical records are silent 
regarding any complaint or finding of depression.  Similarly, 
the post-service medical evidence of record is negative for 
any notations of complaints of depression until after the 
veteran's separation from service.  Although the veteran has 
presented subjective complaints of depression, he has never 
sought treatment or medication for his disorder.  

Moreover, there is no medical evidence of record that 
associates the veteran's depression with his period of 
military service and/or his service-connected disabilities.  
Upon VA examination, in July 2001, the examiner noted that 
the veteran had no history of psychiatric treatment or 
hospitalization; however, he did have some borderline 
intelligent functioning.  Although the veteran was pleasant 
and cooperative during the examination, the examiner opined 
that the veteran appeared somewhat depressed and 
characterized the veteran's condition as "smiling 
depression."  The examiner diagnosed the veteran as having 
probable borderline intellectual functioning and minimal 
depression.  The examiner did not attribute the veteran's 
"smiling depression" to his period of service or his 
service-connected disabilities.

The Board has considered the veteran's and his wife's lay 
contentions that any current acquired psychiatric disorder is 
related to service, specifically his service-connected 
diabetes mellitus and skin rash.  As laypersons, however, 
they are not competent to provide an opinion requiring 
medical knowledge, such as a question of a medical diagnosis, 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In any event, the record contains absolutely no 
probative evidence supporting his theory of entitlement. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the claim for service connection for 
depression must be denied.  Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  For all the foregoing reasons, the claim 
for service connection for depression must be denied.  


ORDER

Service connection for hypertension and hypertensive vascular 
disease is denied.

Service connection for depression is denied.


REMAND

The veteran alleges entitlement to an initial rating in 
excess of 20 percent for diabetes mellitus, with diabetic 
retinopathy; and entitlement to a rating in excess of 10 
percent for acrochordon, axilla and groin area with tinea 
infection, left knee, tinea cruris and tinea pedis.

The veteran alleges entitlement to an initial increased 
disability rating for his service-connected diabetes 
mellitus.  VA treatment records demonstrate that the veteran 
was first diagnosed as having diabetes mellitus in September 
1998.  In July 2001, the veteran was afforded a VA 
examination.  The examiner noted that the veteran was 
markedly obese and weighed 266 pounds.  Vision in each eye 
was 20/20.  The veteran was diagnosed as having diabetes 
mellitus, type II, secondary to gross obesity.  

In March 2002, the veteran presented testimony before a 
Decision Review Officer.  He submitted that he had recently 
been placed on insulin therapy and he had to regulate his 
diet; however, he had not been instructed to regulate his 
activities due to his diabetes mellitus.

In July 2003, the veteran was afforded an additional VA 
examination.  The examiner noted that no hospitalizations had 
been required due to the veteran's diabetes mellitus.  The 
veteran performed home glucose monitoring and was on a 
diabetic diet.  He did not have any restriction of 
activities; rather, his activities were restricted by his 
musculoskeletal problems and his congestive heart failure.  
The veteran had diabetic retinopathy, without any specific 
treatment.  The veteran's hypertension and ischemic heart 
disease predated the onset of his diabetes mellitus.  The 
veteran was diagnosed as having type 2 diabetes mellitus with 
complications of peripheral neuropathy, lower extremities, 
and diabetic retinopathy.  

In February 2004, the veteran and his wife testified before 
the undersigned Acting Veterans' Law Judge.  The veteran's 
wife indicated that the veteran had suffered a series of 
small strokes which had affected his eyes.  In light of the 
assertions that the veteran's diabetes mellitus may have 
increased in severity since the grant of service connection, 
the veteran should be afforded an additional VA examination.

Finally, the veteran also seeks an increased evaluation for 
his service-connected acrochordon, axilla and groin area with 
tinea infection, left knee, tinea cruris and tinea pedis.  In 
July 2001, VA examination revealed numerous skin tags in both 
axillary areas.  There was a scaling rash over the left knee, 
typical of psoriasis and the veteran also had a marked 
thickening and discoloration of the toenails, which he was 
receiving treatment for tinea infections.  

In March 2002, the veteran presented testimony before a 
Decision Review Officer.  He submitted that his rash had 
spread and worsened.  He described his rash as itchy and 
crusty.  Accordingly, the veteran was afforded an additional 
VA examination in July 2003.  At that time, both axillae had 
four or five remaining acrochordon that were two to three 
millimeters in size; there was also residual erythema of skin 
of the axillary fold.  The groin are had a minimally active 
diffuse tine cruris and hyperpigmentation from prior activity 
of tinea.  There were several two to five millimeter 
acrochordon, none were irritated or infected.  There was one 
small acrochordon at the left inferior popliteal fold.  The 
feet exhibited moccasin distribution scaling consistent with 
tinea pedis, which was minimally active.  The examiner's 
diagnosis was multiple acrochordon, with recurrent secondary 
bacterial infections in axillae; and tinea cruris, pedis and 
corporus.  

The Board notes that the July 2003 VA examination was 
insufficiently specific as to the severity of the veteran's 
condition; the percentage of the body and body part affected; 
and the kinds of treatment received.  Accordingly, the Board 
finds that an additional examination is required to properly 
adjudicate the claim.

Accordingly, the issue is REMANDED to for the following:

1.  Obtain any VA treatment records from 
the VA Medical Center in Dallas relating 
to treatment of the veteran for diabetes 
mellitus and acrochordon, axilla and 
groin area with tinea infection, left 
knee, tinea cruris and tinea pedis from 
March 2003 to the present.

2.  The veteran should be scheduled for a 
VA examination to determine the current 
nature and extent of his diabetes 
mellitus.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examination should include a review of 
the veteran's pertinent medical history 
and current complaints, as well as a 
comprehensive clinical evaluation.  
Additionally, the examiner should state 
specifically whether the veteran diabetes 
mellitus requires insulin, restricted 
diet, or regulation of activities.

3.  The veteran should be afforded a VA 
skin examination to determine the nature 
and extent of his disability from his 
acrochordon, axilla and groin area with 
tinea infection, left knee, tinea cruris 
and tinea pedis. The claims folder should 
be made available to and reviewed by the 
examiner and the examination report 
should reflect that such review was 
accomplished.  All indicated tests and 
diagnostic studies should be performed.  
As to any service connected skin 
disability identified, the examiner 
should comment specifically on the 
location and size of the areas of 
affected skin in terms of percentage of 
the entire body and the percentage of 
exposed areas affected.  The examiner 
should also comment on whether the 
veteran has a need for systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs, and if so, the 
duration and frequency of such treatment, 
particularly in the last twelve months.  
The examiner should provide a full 
explanation of the rationale that is the 
basis of the conclusions expressed.

4.  Thereafter, the RO should 
readjudicate the evaluation for diabetes 
mellitus, type II; and the evaluation for 
acrochordon, axilla and groin area with 
tinea infection, left knee, tinea cruris 
and tinea pedis, considering both the 
former and revised regulations involving 
the rating of skin disorders and applying 
the appropriate regulation pursuant to 
VAOPGCPREC 7-2003.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


